Citation Nr: 0938912	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-37 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for congenital heart 
disease.  

2.  Entitlement to service connection for 
breathing/respiratory condition.  

3.  Entitlement to service connection for a blood condition.  

4.  Entitlement to service connection for loss of weight.  

5.  Entitlement to service connection for fatigue, dizziness, 
and light headiness.  

6.  Entitlement to service connection for numbness of the 
left shoulder.  

7.  Entitlement to service connection for numbness of the 
legs.  

8.  Entitlement to a temporary total evaluation based on 
surgical or other treatment necessitating convalescence.  

9.  Entitlement to a temporary total evaluation because of 
hospitalization over 21 days.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from October 
1984 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
RO.  

In July 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the RO.  

The issues of service connection for congenital heart 
disease; breathing/respiratory condition; a blood condition; 
weight loss; fatigue, dizziness, and light headiness; 
numbness of the left shoulder; numbness of the legs; and 
entitlement to a temporary 100 percent evaluation based on 
surgical or other treatment necessitating convalescence and 
entitlement to a temporary 100 percent evaluation because of 
hospitalization over 21 days are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran's claim for service connection for congenital 
heart disease was denied in a December 2002 decision by the 
Board.  The Veteran did not appeal this decision.  

2.  The evidence received since the December 2002 decision is 
new and raises a reasonable possibility of substantiating 
whether the Veteran's congenital heart disease was incurred 
in or aggravated as a result of service.  



CONCLUSION OF LAW

New and material evidence having been received; the claim of 
service connection for congenital heart disease is reopened.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted.   

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in November 2005, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

The December 2002 Board decision denied the Veteran's claim 
to reopen entitlement to service connection for congenital 
heart disease on the basis that no new and material evidence 
has been received to substantiate the claim.  The Veteran did 
not appeal the Board decision, and it became final.  

The evidence considered by the Board at the time included VA 
outpatient treatment records from June 2000 to January 2001; 
a June 2001 report of a conference between the RO Decision 
Review Officer (DRO), the Veteran and his representative; a 
written statement from his mother and high school basketball 
coach.  

The December 2002 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the December 2002 Board 
decision, which was the last final adjudication that 
disallowed the Veteran's claim.  

As noted, an application to reopen the Veteran's current 
claim was received by the RO in November 2005.  The evidence 
added to the record includes a VA treatment records, private 
treatment records, and the Veteran's oral testimony given in 
July 2009 and written statements in support of his claims.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's congenital heart disease was 
aggravated by service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability 
and its origin, and, thus, is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.  

However, the adjudication of the Veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  

Here, as noted hereinbelow, the Board is requesting 
additional development with respect to the underlying claim 
of service connection for congenital heart disease, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.  



ORDER

New and material evidence having been received, the claim of 
service connection for congenital heart disease is reopened, 
and the appeal to this extent allowed, subject to further 
action as discussed hereinbelow.  



REMAND

The Veteran filed a Workman's Compensation claim.  (See 
January 1986 Claim Form).  The VA claims folder does not 
include records of the Workman's Compensation claim that may 
be pertinent to his VA claims.  As such, those records should 
be obtained and associated with the claims folder.  

Additionally, the Veteran received treatment from Providence 
Hospital Northeast, Florence VA Medical Center outpatient 
clinic, and Durham VA Medical Center, as indicated on the 
hearing transcript on pages 25 and 29.  The claims file is 
devoid of evidence from these facilities.  The necessary 
release form for Providence Hospital Northeast is associated 
with the claims file.  Without such records, the Board is 
precluded from proper appellate review of the Veteran's 
claims.  

As such, the Board finds that a remand is necessary to obtain 
these records and associate them with the claims folder.  

The Veteran's report of heart trouble is reflected on his May 
1984 enlistment report of medical history.  Mild idiopathic 
cardiomegaly and a systolic murmur are noted in the 
enlistment physical examination report.  

An internal medicine consultation report states that there 
was no cardiac problem and provides an assessment of 
cardiomegaly.  Service treatment records show that the 
Veteran sought treatment in May 1985 for chest pain.  A 
diagnosis of congenital heart disease with ostium primum 
atrial septal defect with a cleft mitral leaflet and right 
ventricular hypertrophy was made on cardiological 
consultation.  

The examiner concluded that the Veteran was unfit for duty 
due to a condition which existed prior to military service.  
He recommended a medical board.  A physical evaluation board 
concluded that the Veteran was unfit for retention because 
his heart disease precluded continued performance of duties 
required of the Veteran's grade and military occupational 
specialty.  The physical evaluation board also found that the 
Veteran's condition was congenital and not aggravated by 
service and recommended separation from military service 
without entitlement to disability benefits.  The Veteran was 
separated from service in November 1985.  

In October 2005, the Veteran underwent surgical correction of 
the septum and atrial septal defect involving the mitral 
value cleft.  The Veteran was scheduled for a VA examination, 
but failed to appear for the scheduled appointment.  

In an October 2007 written statement, the Veteran stated that 
he failed to appear for the VA examination because he did not 
receive notice.  The Veteran requested another VA 
examination.  

The Veteran was scheduled for another VA examination in 
December 2007.  The Veteran failed to appear for the VA 
examination.  The Board notes that "the duty to assist is 
not always a one-way street.  If [an appellant] wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board will afford the Veteran one 
more opportunity for a VA examination.  

Lastly, the issues of entitlement to a temporary 100 percent 
evaluation based on surgical or other treatment necessitating 
convalescence and entitlement to a temporary 100 percent 
evaluation because of hospitalization over 21 days are 
inextricably intertwined with his claim for service 
connection for congenital heart disease and a Board decision 
at this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.  

2.  The RO should also take appropriate 
action to request all treatment records 
from Providence Hospital Northeast and 
Florence VA Medical Center outpatient 
clinic, and Durham VA Medical Center.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
physician, in order to determine the 
nature, extent and likely etiology of the 
claimed heart disease.  It is imperative 
that the physician who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this remand, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  Based on a review 
of the claims file and the results of the 
examination, the examiner(s) should 
address the following: 

(a)  Does the Veteran have a congenital 
heart disease?  If so, state the 
diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has congenital heart disease, did 
such disease have its onset during his 
period of active service, or was such 
disability caused by any incident that 
occurred during such active service? 

(c)  Did his congenital heart disease 
exist prior to the Veteran's period of 
active duty?  If so, state (if possible) 
the approximate date of onset of such 
disorder.  In this regard, the examiner 
is asked to comment on the Veteran's 
reported medical history as well as his 
medical records.  

(d)  If congenital heart disease 
preexisted the Veteran's period of active 
duty, did such disease increase in 
disability during such period of active 
duty?  In answering this question, the 
examiner is asked to specify whether the 
Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology due 
to service, resulting in any current 
disability.  

(e)  If congenital heart disease 
increased in disability during service, 
was that increase due to the natural 
progression of the disease?  

In offering these opinions, the VA 
examiner should comment on the service 
treatment records, post-service treatment 
records and examination reports, and the 
Veteran's reported medical history.  

The VA examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's remaining claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
February 2008 Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  
''


 Department of Veterans Affairs


